El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El 15 de noviembre de 1926 El Pueblo de Puerto Rico com-pareció en un procedimiento de dominio y radicó una contes-tación a la petición. En diciembre 14, 1927, al ser llamado el caso para juicio, el peticionario pidió oralmente que se eliminara la contestación, primero, porque babía sido radicada después de expirar el término prescrito por los artículos 391 y 395 de la ley hipotecaria concernientes a citación por edic-tos: y, segundo, a causa de la alegada insuficiencia de la contestación. La moción fue declarada sin lugar y esto se señala como error.
*874 La contestación a duras penas puede ser reco-mendada como un modelo de buena alegación. Empero, es una exposición defectiva de becbos más bien que una falta de alegar suficientes laeclios para justificar mía negativa a dictar mi decreto de dominio. Si durante el año que transcurrió entre la radicación de la contestación y la fecba del juicio, el peticionario hubiera excepcionado la contestación, se habría concedido ocasión de enmendar. Si durante ese misino pe-ríodo el peticionario hubiera solicitado que se eliminara la contestación, el Pueblo habría tenido la oportunidad de pro-bar, si era necesario, por qué la contestación no había sido radicada en fecba anterior. Estamos contestes con la corte inferior en que la moción vino demasiado tarde. De todos modos la negativa de la moción equivalió a conceder permiso mmc pro tune para radicar la contestación, y en esto no ha-llamos abuso de discreción. Véase Steffens v. Sucesión Soler, 33 D.P.R. 1.
La apelante trata de hacer distinción del caso de Steffens por el fundamento de que el término allí envuelto había sido fijado por la corte, mientras que en el presente caso lo deter-mina la ley. El párrafo inicial de la opinión en el caso anterior deja muy poco margen para semejante distinción. No-
es necesario que escudriñemos ni interpretemos ahora el texto de los artículos 391 j 395 de la ley hipotecaria. Véanse, sin embargo, 49 C.J. 199, sección 228 et seq., y Juncos Central Co. v. Rodríguez, 16 D.P.R. 302.
No podemos convenir con el apelante en que la sentencia apelada es contraria a la ley o a la evidencia aducida en el juicio. Debe ser confirmada.